WOLVERTON, District Judge
(after stating the facts as above). The demurrer to the first separate defense should be sustained, as the defendants are not in a position to raise the question of plaintiff’s capacity to sue because of its want of corporate power. That is a matter for the state, not for a private party, to assert. Clark & Marshall, Private Corporations, vol. 1, § 229.
. The demurrer, however, should be overruled as to the second and third separate defenses. The allegation in the complaint that the lumber contracted for was purchased for shipment into the state of California stands denied by the answer. This constitutes an issue under the pleadings. Supplementing this issue, then, is the further matter contained in said defenses.
It is explicitly admitted that the contract set up in the complaint was entered into and executed in Oregon. Now the question arises upon the pleading whether these answers constitute good defenses to plaintiff’s cause of action. The statute of Oregon makes this provision (Sess. Laws 1903, pp. 44, 45, § 6):
“Every foreign corporation, ancl every foreign joint-stock company or association, before transacting business within this state, shall file the declaration and pay the entrance fees hereinafter provided, and shall duly execute and acknowledge a power of attorney, and cause the same to be recorded in the office of the Secretary of State, which power of attorney shall be irrevocable, except by the substitution of another qualified person for the one mentioned therein as attorney in fact. * * * It shall be the duty of every such foreign corporation, joint-stock company, or association, to maintain, at all times within this state, some qualified person as its’attorney in fact, as herein i>rovided, and in default thereof, it shall not he entitled to transact any business within this state or maintain any suit, action, or proceeding in its courts.”
It is no longer a disputed question that a state may, if it so desires, exclude foreign corporations from doing business within its borders, or it may admit them to do and transact business therein, upon such conditions and limitations as it may desire. Foreign corporations therefore, not complying with the prescribed statutory prerequisites for doing business and maintaining suits or actions in another state, will not be permitted to sue in such other state to enforce contracts made with the view to the conduct of, or while transacting, business therein. Cyclone Mining Co. v. Baker Light & Power Co. (C. C.) 165 Fed. 996. Statutes, however, inhibiting foreign corporations from doing business within a state, or imposing restrictions thereon, may not be allowed to impair the power of Congress, under article 1, § 8, of the federal Constitution, to “regulate commerce among the several states.” *983Nor will they be permitted to intrench upon the rights of citizens to engage in commerce between the states.
“Commerce,” says Mr. Pomeroy (Pomeroy on Constitutional Paw, p. 37(5), “includes the fact of intercourse and of traffic, and the subject-matter of intercourse and traffic. The fact of intercourse and traffic, again, embraces all the means, instalments, and places by and in which intercourse and traffic are carried on, and, further still, comprehends the acts of carrying them on at these places, and by and with these means. The subject-matter of intercourse or traffic may be either things, goods, chattels, merchandise, or persons. All these may therefore he regulated.” And “Commerce among the states,” says Mr. Justice Field, “consists of intercourse and traffic between their citizens, and includes the transportation of persons and property, and the navigation of public waters for that purpose, as well as the purchase, sale, and exchange of commodities.” Gloucester Ferry Co. v. Pennsylvania, 114. U. S. 196, 203, 5 Sup. Ct. 826, 828, 29 L. Ed. 158.
The regulation of commerce between the states is of such comprehensive reach as to affect all the citizens of all the states of the Union, and it is unnecessary that Congress should first exercise its authority to regulate before the states would be restricted in their legislative power. The federal Constitution is itself restrictive of such local authority, and the power of Congress is accordingly exclusive. This right of citizens of different states to engage in interstate commerce is therefore beyond the authority of the state to impair or circumscribe. Corporations possess the same rights as citizens in this respect, and are entitled to like privileges. In support of these propositions, I need refer to but few authorities in addition to the Gloucester Ferry Company Case. See Paul v. Virginia, 8 Wall. 168, 19 L. Ed. 357; Philadelphia Steamship Co. v. Pennsylvania, 122 U. S. 326, 7 Sup. Ct. 1118, 30 L. Ed. 1200; Coit & Co. v. Sutton. 102 Mich. 324, 60 N. W. 690, 25 L. R. A. 819; McNaughton Co. v. McGirl, 20 Mont. 124, 19 Pac. 651, 38 L. R. A. 367, 63 Am. St. Rep. 610; Ware v. Hamilton Brown Shoe Co., 92 Ala. 145, 9 South. 136.
The headnote in the last case is apposite here for illustration. It reads:
“A contract for the purelmsc of goody, made hoi ween a citizen of Alabama and a Missouri corporation, whether made in Alabama, or Missouri, is within the congressional power to regulate interstate commerce; and the corporation may maintain a suit on the contract, in Alabama, without, alleging or shoeing a compliance with our constitutional and statutory provisions as to having a resident agent and a known place of business.”
Now, if it were admitted, as alleged in the complaint, that the lumber which constitutes the subject-matter of the contract was purchased and sold to be shipped on delivery into the state of California, the transaction would signify a dealing, between citizens of different states, beyond the authority of the state to regulate; hut, being denied, and it being alleged in further defense that Griffin & Skclley Company entered the state and engaged therein in the business of buying and selling lumber from plaintiffs and others, makes of it a transaction of business within the state. It would appear therefore that the second defense was sufficient. The discussion has extended to the question whether *984the dealing comprised other than a single transaction, and therefore whether the Griffin & Skelley Company were chargeable with the transaction of business within the state. The pleading, however, shows more than this, and it must be taken to be true.
As to the third defense, if Griffin & Skelley Company could not maintain the action, the plaintiff, being its assignee, and a foreign corporation also, without having been admitted to transact business within the state, would stand in no better plight.
The fifth separate answer contains matter pertinent for determining the amount of the plaintiff’s recovery.
The demurrer will therefore be sustained as to the first separate defense, and overruled as to the second, third, and fifth separate defenses.